

115 HR 6119 IH: To remove the red wolf from the list of endangered and threatened wildlife for North Carolina, and for other purposes.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6119IN THE HOUSE OF REPRESENTATIVESJune 14, 2018Mr. Rouzer introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove the red wolf from the list of endangered and threatened wildlife for North Carolina, and
			 for other purposes.
	
 1.Removal of red wolf from list of endangered and threatened wildlife for North CarolinaNot later than 60 days after the date of the enactment of this Act, the Secretary of the Interior shall issue a rule to remove the red wolf (Canis rufus) in the State of North Carolina from the List of Endangered and Threatened Wildlife in section 17.11 of title 50, Code of Federal Regulations, without regard to any other provision of statute or regulation that applies to issuance of such rule. Such issuance (including this section) shall not be subject to judicial review.
		